1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/308,648 (filed on 03/15/2016) under 35 U.S.C. 119(e) is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: “149” (in Figures 2E and 2G) and “154” (in Figure 2I). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “155a” mentioned in the description (e.g. in Paragraph 0063). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character “1108” has been used to designate both the case screw (in Figures 12A-12B) and the fasteners of the modular spool (in Figures 15A and 16A). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character “1203” has been used to designate both a wall on the upper component (in Figure 13) and the upper shaft portion of the spool shaft on the modular spool (in Figures 15B-16B). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 0048, line 7, the phrase “lace grove 132” should read “lace groove 132”.
In paragraph 0050, line 12, the phrase “a lace grove 132” should read “a lace groove 132”.
In paragraph 0058, line 3, the phrase “the lace grove 132” should read “the lace groove 132”.
In paragraph 0058, line 5, the phrase “lace grove 132” should read “lace groove 132”.
In paragraph 0090, line 3-4, the phrase “lace grove 132” should read “lace groove 132”.
In paragraph 00102, line 6, the phrase “winding channel (lace grove 1132)” should read “winging channel (lace groove 1132)”.

Claim Objections

Claims 3-4 are objected to because of the following informalities that requires appropriate corrections:
In claim 3, line 3-5, the limitation “align indexing pegs of the upper or lower plate with peg ports of the lower or upper plate, respectively” should read “align indexing pegs of the upper plate or the lower plate with respective peg ports of the lower plate or the upper plate”.
In claim 3, line 6, the limitation “into a pair of peg ports” should read “into the peg ports”.
In claim 4, line 2-3, the limitation “inserting a pair of indexing pegs of the upper plate into one pair of a plurality of pairs of peg ports in the lower plate” should read “inserting a pair of the indexing pegs of the upper plate into a pair of the peg ports in the lower plate”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the upper and lower components” in line 7. There is insufficient antecedent basis for this limitation in the claim. Its also unclear if “the upper and lower components” in line 7 of claim 1 is correspondingly referring to the upper plate and the lower plate described in the preceding claim 1 limitations, or if they are referring to entirely distinct/ separate features on the modular winding spool. For examination purposes, “the upper and lower components” are interpreted as being directed to the same structure as the upper and lower plates; however, clarification by the applicant is required.

Claims 2-6 depends from claim 1. Thus, claim 2-6 are also indefinite for the same reasons set forth above.

Claim 2 limitation “inserting a pair of fasteners through a pair of fastener bores in the upper plate and into a pair of fastener bores in the lower plate” (in line 2-3) renders the claim vague and indefinite. Claim 2 depends form claim 1; where lines 5-6 of claim 1 recites a fastener being into the upper and lower plates. Therefore, it is unclear if the claimed assembly method includes a step of inserting a pair of fasteners through the fastener bores in the upper plate and into fastener bores in the lower plate after inserting another distinct fastener through the upper and lower plates, or if the claimed assembly method only requires the insertion of a pair of fasteners through the corresponding fastener bores in both the upper and lower plates? In other words, does the claimed assembly method require a single fastener for coupling the upper plate to the lower plate, or does is require plurality of fasteners)? Furthermore, is “a pair of fasteners” in claim 2 referring to/ include the fastener described in parent claim 1, or is it referring to entirely separate/ independent components in the modular winding spool? Clarification by the applicant is required.

Claim 5 recites the limitations “the lower component” in line 2, “the lower component” in line 2, and “the upper and lower components” in line 3. There is insufficient antecedent basis for these limitations in the claim. It’s also unclear if “the upper component” and “the lower component” in claim 5 is correspondingly referring to the upper plate and the lower plate described within parent claim 1, or if they are referring to an entirely distinct/ separate features of the modular winding spool. For examination purposes, “the upper component” and “the lower component” are interpreted as being directed to the same structure as the upper and lower plates; however, clarification by the applicant is required.

Claim 6 recites the limitation “the lower component” in line 2. There is insufficient antecedent basis for these limitations in the claim. It’s also unclear if “the lower component” in claim 6 is referring to the lower plate described within parent claim 1, or if it is referring to an entirely distinct/ separate features of the modular winding spool. For examination purposes, “the lower component” is interpreted as being directed to the same structure as the lower plate; however, clarification by the applicant is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPUB 2016/0198801 A1 hereinafter referred to as “Kim”), in view of Marcouiller et al. (U.S. PGPUB 2017/0227729 A1 hereinafter referred to as “Marcouiller”).

In regards to claim 1, Kim teach (Figures 1-8, 23, and 41) a method of assembling a modular winding spool (rotating unit 300 illustrated in figure 23) for a footwear lacing apparatus (string winding and unwinding apparatus illustrated in figures 1-8 with the rotating unit 300 illustrated in figure 23), the method comprising: positioning an upper plate (second rotating portion 302) and a lower plate (first rotating portion 301) of the modular winding spool (rotating unit 300) adjacent each other; coupling (via the engagement between the coupling protrusion portion 321a and the coupling concave portion 322b, as described in paragraph 0144) the upper plate (second rotating portion 302) with the lower plate (first rotating portion 301); and inserting the upper and lower plates (second rotating portion 302 and first rotating portion 301) into a lacing channel (hollow cavity in the base unit 100 with the first lateral aperture 121 and the second lateral aperture 122; where said hollow cavity is defined by the base plate 110 and the cylindrical lower housing 120) of the footwear lacing apparatus (string winding and unwinding apparatus illustrated in figures 1-8 with the rotating unit 300 illustrated in figure 23) (see also paragraphs 0065-0104, 0144-0147, and 0204-0205). Yet, Kim fail to disclose, a fastener being inserted into the upper and lower plates (second rotating portion 302 and first rotating portion 301) of the modular winding spool (rotating unit 300) in order to couple together said upper and lower plates (second rotating portion 302 and first rotating portion 301).
 	Nevertheless, Marcouiller teach (Figures 2-8) a method of assembling a modular winding spool (cable spool 100) comprising: the step of positioning of an upper plate (first housing member 110A, which includes the second flange 104) and a lower plate (second housing member 110B, which includes the first flange 102) of the modular winding spool (cable spool 100) adjacent each other; and the step of inserting a fastener (fasteners 115, as described in paragraph 0063) into the upper and lower plates (first housing member 110A and second housing member 110B) to couple said upper plate (first housing member 110A) to said lower plate (second housing member 110B) (see also paragraphs 0054-0079).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use at least one fastener to couple together the upper and lower plates of Kim’s modular winding spool, as suggested by Marcouiller. Securely connecting the upper plate with lower plate by employing one or more fasteners will yield a modular winding spool with improves structural integrity, while effectively averting any inadvertent separation/ coming apart of said upper and lower plates, when the modular winding spool rotates; which will appreciatively prevent a lace being wound/ unwound about the modular winding spool, from being wedged between the upper and lower plates. 

In regards to claim 2, Kim in view of Marcouiller teach all intervening claim limitations as shown above. Yet, Kim fail to disclose, a pair of fasteners being inserted through a pair of fastener bores in the upper plate (second rotating portion 302) and through a pair of fastener bores in the lower plate (first rotating portion 301).
However, Marcouiller further teach (Figures 2-8), the method of assembling the modular winding spool (cable spool 100) comprising: inserting a pair of fasteners (fasteners 115) through a pair of fastener bores (fastening apertures 111 of the first housing member 110A) in the upper plate (first housing member 110A, which includes the second flange 104) and into a pair of fastener bores (fastening apertures 111 of the second housing member 110B) in the lower plate (second housing member 110B, which includes the first flange 102) (see also paragraph 0063).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide, both the upper and lower plates of Kim’s modular winding spool, with a pair of fastener bores and to insert a pair of fasteners though the corresponding fastener bores in the upper lower plates, in the manner suggested by Marcouiller; thereby securely connecting said upper plate with said lower plate. Modifying the modular winding spool taught by Kim in such a way is advantageous for the same reasons set forth above in claim 1 rejection statement.

In regards to claims 3-4, Kim in view of Marcouiller teach all intervening claim limitations as shown above. Kim further teach (Figures 1-8, 23, and 41), the method of assembling the modular winding spool (rotating unit 300 illustrated in figure 23) additional comprising: rotating the upper plate (second rotating portion 302) and the lower plate (first rotating portion 301) to align a pair of indexing pegs (coupling protrusion portion 321a) of the upper plate (second rotating portion 302) with a pair of peg ports (coupling concave portion 322b) of the lower (first rotating portion 30); and inserting the pair of indexing pegs (coupling protrusion portion 321a) into the pair of peg ports (coupling concave portion 322b). 

In regards to claims 5-6, Kim in view of Marcouiller teach all intervening claim limitations as shown above. Kim further teach (Figures 1-8, 23, and 41), the method of assembling the modular winding spool (rotating unit 300 illustrated in figure 23) additionally comprising: positioning of the lower plate (first rotating portion 301) against a drum of the upper plate (portion of first wing part 321 of the second rotating portion 302 that defines the second aperture 332) to form a winding area (as described in paragraphs 0076, 0079-0080, 0144, and 0147, a restoring string ‘RS’ can be wound around the portion of the rotating unit 300 that is formed by the first wing part 321 of the second rotating portion 302 and the second wing part 322 of the first rotating portion 301) between said upper and lower plates (second rotating portion 302 and first rotating portion 301); and inserting a shaft of the lower plate (third wing part 323 of the first rotating portion 301) into a bore of the footwear lacing apparatus (string winding and unwinding apparatus illustrated in figures 1-8 with the rotating unit 300 illustrated in figure 23) transversely to the lacing channel (first lateral aperture 121 and the second lateral aperture 122 that are in communication with the hollow cavity in the base unit 100; where said hollow cavity is defined by the base plate 110 and the cylindrical lower housing 120).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195. The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                            /MICHAEL R MANSEN/                                                                    Supervisory Patent Examiner, Art Unit 3654